ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE L’UTILISATION
DES ARMES NUCLEAIRES PAR UN ETAT
DANS UN CONFLIT ARME

AVIS CONSULTATIF DU 8 JUILLET 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE USE BY A STATE

OF NUCLEAR WEAPONS
IN ARMED CONFLICT

ADVISORY OPINION OF 8 JULY 1996
Mode officiel de citation:

Licéité de l’utilisation des armes nucléaires par un Etat
dans un conflit armé, avis consultatif,
C.J. Recueil 1996, p. 66

Official citation:
Legality of the Use by a State of Nuclear Weapons
in Armed Conflict, Advisory Opinion,
LCS. Reports 1996, p. 66

 

N° de vente:
ISSN 0074-4441 Sales number 678

ISBN 92-1-070742-7

 

 

 
66

INTERNATIONAL COURT OF JUSTICE

YEAR 1996

8 July 1996

LEGALITY OF THE USE BY A STATE
OF NUCLEAR WEAPONS
IN ARMED CONFLICT

Jurisdiction of the Court to give the advisory opinion requested — Article 65,

 

paragraph 1, of the Statute and Article 96, paragraph 2, of the Charter — Spe-
cialized agency authorized to request opinions under the Charter — “Legal
question” — Political aspects of the question posed — Motives said to have

inspired the request and political implications that the opinion might have —
Question arising “within the scope of [the] activities” of the requesting Organi-
zation — Interpretation of the constitution of the Organization — Article 2 of
the World Health Organization Constitution — Absence of sufficient connection
between the functions vested in the Organization and the question posed —
“Principle of speciality” — Relationship between the United Nations and the
specialized agencies — Issue of World Health Organization practice in the field
of nuclear weapons — Resolution duly adopted from a procedural point of view
and question whether that resolution has been adopied intra vires — Resolution
of the United Nations General Assembly “welcoming” the request for an opinion
submitted by the World Health Organization — Conclusion.

ADVISORY OPINION

Present: President Bepiaout; Vice-President SCHWEBEL; Judges Opa,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
Sut, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
Hicains; Registrar VALENCIA-OSPINA.

1. By a letter dated 27 August 1993, filed in the Registry on 3 September
1993, the Director-General of the World Health Organization (hereinafter
called “the WHO”) officially communicated to the Registrar a decision taken
by the World Health Assembly to submit a question to the Court for an advi-

4

1996
8 July
General List
No. 93
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 67

sory opinion. The question is set forth in resolution WHA46.40 adopted by the
Assembly on 14 May 1993. That resolution, certified copies of the English and
French texts of which were enclosed with the said letter, reads as follows:

“The Forty-sixth World Health Assembly,
Bearing in mind the principles laid down in the WHO Constitution;

Noting the report of the Director-General on health and environmental
effects of nuclear weapons’;

Recalling resolutions WHA34.38, WHA36.28 and WHA40.24 on the
effects of nuclear war on health and health services;

Recognizing that it has been established that no health service in the
world can alleviate in any significant way a situation resulting from the use
of even one single nuclear weapon’;

Recalling resolutions WHA42.26 on WHO’s contribution to the inter-
national efforts towards sustainable development and WHA45.31 which
draws attention to the effects on health of environmental degradation and
recognizing the short- and long-term environmental consequences of the
use of nuclear weapons that would affect human health for generations;

Recalling that primary prevention is the only appropriate means to deal
with the health and environmental effects of the use of nuclear weapons”;

Noting the concern of the world health community about the continued
threat to health and the environment from nuclear weapons;

Mindful of the role of WHO as defined in its Constitution to act as
the directing and coordinating authority on international health work
(Article 2 (a)); to propose conventions, agreements and regulations
(Article 2 (k)); to report on administrative and social techniques affecting
public health from preventive and curative points of view (Article 2 (p/);
and to take all necessary action to attain the objectives of the Organization
(Article 2 (v));

Realizing that primary prevention of the health hazards of nuclear
weapons requires clarity about the status in international law of their use,
and that over the last 48 years marked differences of opinion have been
expressed by Member States about the lawfulness of the use of nuclear
weapons;

1. Decides, in accordance with Article 96 (2) of the Charter of the
United Nations, Article 76 of the Constitution of the World Health
Organization and Article X of the Agreement between the United Nations
and the World Health Organization approved by the General Assembly of
the United Nations on 15 November 1947 in its resolution 124 (IT), to

' Document A46/30.
2 See Effects of Nuclear War on Health and Health Services (2nd ed.), Geneva,
WHO, 1987.
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 68

request the International Court of Justice to give an advisory opinion on
the following question:

‘In view of the health and environmental effects, would the use of
nuclear weapons by a State in war or other armed conflict be a breach of
its obligations under international law including the WHO Constitu-
tion?’ ;

2. Requests the Director-General to transmit this resolution to the Inter-
national Court of Justice, accompanied by all documents likely to throw
light upon the question, in accordance with Article 65 of the Statute
of the Court.”

2. Pursuant to Article 65, paragraph 2, of the Statute, the Director-General
of the WHO communicated to the Court a dossier of documents likely to throw
light upon the question; the dossier reached the Registry in several instalments.

3. By letters dated 14 and 20 September 1993, the Deputy-Registrar, pursu-
ant to Article 66, paragraph 1, of the Statute of the Court, gave notice of the
request for an advisory opinion to all States entitled to appear before the Court.

4. By an Order dated 13 September 1993 the Court decided that the WHO
and the member States of that Organization entitled to appear before the Court
were likely to be able to furnish information on the question, in accordance
with Article 66, paragraph 2, of the Statute; and, by the same Order, the Court
fixed 10 June 1994 as the time-limit for the submission to it of written state-
ments on the question. The special and direct communication provided for in
Article 66, paragraph 2, of the Statute was included in the aforementioned let-
ters of 14 and 20 September 1993 addressed to the States concerned. A similar
communication was transmitted to the WHO by the Deputy-Registrar on
14 September 1993.

5. By an Order dated 20 June 1994, the President of the Court, upon the
request of several States, extended to 20 September 1994 the time-limit for the
submission of written statements. By the same Order, the President fixed
20 June 1995 as the time-limit within which States and organizations having
presented written statements might submit written comments on the other writ-
ten statements, in accordance with Article 66, paragraph 4, of the Statute.

6. Written statements were filed by the following States: Australia, Azerbai-
jan, Colombia, Costa Rica, Democratic People’s Republic of Korea, Finland,
France, Germany, India, Ireland, Islamic Republic of Iran, Italy, Japan,
Kazakhstan, Lithuania, Malaysia, Mexico, Nauru, Netherlands, New Zealand,
Norway, Papua New Guinea, Philippines, Republic of Moldova, Russian Fed-
eration, Rwanda, Samoa, Saudi Arabia, Solomon Islands, Sri Lanka, Sweden,
Uganda, Ukraine, United Kingdom of Great Britain and Northern Ireland,
and United States of America. In addition, written comments on those written
statements were submitted by the following States: Costa Rica, France, India,
Malaysia, Nauru, Russian Federation, Solomon Islands, United Kingdom of
Great Britain and Northern Ireland, and United States of America. Upon
receipt of those statements and comments, the Registrar communicated the text
to all States having taken part in the written proceedings.

7. The Court decided to hold public sittings, opening on 30 October 1995, at
which oral statements might be submitted to the Court by any State or organi-
zation which had been considered likely to be able to furnish information on
the question before the Court. By letters dated 23 June 1995, the Registrar

6
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 69

requested the WHO and its member States entitled to appear before the Court
to inform him whether they intended to take part in the oral proceedings; it
was indicated, in those letters, that the Court had decided to hear, during the
same public sittings, oral statements relating to the request for an advisory
opinion from the WHO as well as oral statements concerning the request for an
advisory opinion meanwhile laid before the Court by the General Assembly of
the United Nations on the question of the Legality of the Threat or Use of
Nuclear Weapons, on the understanding that the WHO would be entitled to
speak only in regard to the request it had itself submitted; and it was further
specified therein that the participants in the oral proceedings which had not
taken part in the written proceedings would receive the text of the statements
and comments produced in the course of the latter.

8. Pursuant to Article 106 of the Rules of Court, the Court decided to make
the written statements and comments submitted to the Court accessible to the
public, with effect from the opening of the oral proceedings.

9. In the course of public sittings held from 30 October 1995 to 15 Novem-
ber 1995, the Court heard oral statements in the following order by:

for the WHO: Mr. Claude-Henri Vignes, Legal Counsel;
for the Commonwealth Mr. Gavan Griffith, Q.C., Solicitor-General of Aus-
of Australia: tralia, Counsel,

The Honourable Gareth Evans, Q.C., Senator,
Minister for Foreign Affairs, Counsel;

for the Arab Republic Mr. Georges Abi-Saab, Professor of International
of Egypt: Law, Graduate Institute of International
Studies, Geneva, Member of the Institute of

International Law;

for the French Republic: Mr. Marc Perrin de Brichambaut, Director of Legal
Affairs, Ministry of Foreign Affairs,

Mr. Alain Pellet, Professor of International Law,
University of Paris X and Institute of Political
Studies, Paris;

for the Federal Republic Mr. Hartmut Hillgenberg, Director-General of

of Germany: Legal Affairs, Ministry of Foreign Affairs;
for Indonesia: H.E. Mr. Johannes Berchmans Soedarmanto
Kadarisman, Ambassador of Indonesia to the
Netherlands;
for Mexico: H.E. Mr. Sergio Gonzalez Galvez, Ambassador,
Under-Secretary of Foreign Relations;
for the Islamic HE. Mr. Mohammad J. Zarif, Deputy Minister,
Republic of Iran: Legai and International Affairs, Ministry of For-

eign Affairs ;

for Italy: Mr. Umberto Leanza, Professor of International
Law at the Faculty of Law at the University of
Rome “Tor Vergata”, Head of the Diplomatic
Legal Service at the Ministry of Foreign Affairs;
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) ~ 70

for Japan: H.E. Mr. Takekazu Kawamura, Ambassador,
Director General for Arms Control and Scien-
tific Affairs, Ministry of Foreign Affairs,

Mr. Takashi Hiraoka, Mayor of Hiroshima,
Mr. Iccho Itoh, Mayor of Nagasaki;

for Malaysia: H.E. Mr. Tan Sri Razali Ismail, Ambassador, Per-
manent Representative of Malaysia to the United
Nations,
Dato’ Mohtar Abdullah, Attorney-General;
for New Zealand: The Honourable Paul East, Q.C., Attorney-

General of New Zealand,

Mr. Allan Bracegirdle, Deputy Director of Legal
Division of the New Zealand Ministry of For-
eign Affairs and Trade;

for the Philippines: H.E. Mr. Rodolfo S. Sanchez, Ambassador of the
Philippines to the Netherlands,
Professor Merlin M. Magallona, Dean, College of
Law, University of the Philippines;

for the Russian Mr. A. G. Khodakov, Director, Legal Department,
Federation: Ministry of Foreign Affairs;
for Samoa: H.E. Mr. Neroni Slade, Ambassador and Perma-
nent Representative of Samoa to the United
Nations,

Miss Laurence Boisson de Chazournes, Assistant
Professor, Graduate Institute of International
Studies, Geneva,

Mr. Roger S. Clark, Distinguished Professor of
Law, Rutgers University School of Law, Cam-
den, New Jersey;

for the Marshall Islands: The Honourable Theodore G. Kronmiller, Legal
Counsel, Embassy of the Marshall Islands to the

United States of America,
Mrs. Lijon Eknilang, Council Member, Rongelap

Atoll Local Government;

for Solomon Islands: The Honourable Victor Ngele, Minister of Police

and National Security,

Mr. Jean Salmon, Professor of Law, Université
libre de Bruxelles,

Mr. Eric David, Professor of Law, Université libre
de Bruxelles,

Mr. Philippe Sands, Lecturer in Law, School of
Oriental and African Studies, London Univer-
sity, and Legal Director, Foundation for Inter-
national Environmental Law and Development,
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 71

Mr. James Crawford, Whewell Professor of Inter-
national Law, University of Cambridge;

for Costa Rica: Mr. Carlos Vargas-Pizarro, Legal Counsel and
Special Envoy of the Government of Costa Rica;

for the United Kingdom The Rt. Honourable Sir Nicholas Lyell, Q.C., M.P.,
of Great Britain and Her Majesty’s Attorney-General;
Northern Ireland:
for the United States Mr. Conrad K. Harper, Legal Adviser, United
of America: States Department of State,
Mr. Michael J. Matheson, Principal Deputy Legal
Adviser, United States Department of State,
Mr. John H. McNeill, Senior Deputy General
Counsel, United States Department of Defense;

for Zimbabwe: Mr. Jonathan Wutawunashe, Chargé d’affaires a.1.,
Embassy of the Republic of Zimbabwe in the
Netherlands.

Questions were put by Members of the Court to particular participants in the
oral proceedings, which replied in writing, as requested, within the prescribed
time-limits; the Court having decided that the other participants could also
reply to those questions on the same terms, several of them did so. Other ques-
tions put by Members of the Court were addressed, more generally, to any par-
ticipant in the oral proceedings; several of them replied in writing, as requested,
within the prescribed time-limits.

x * #

10. The Court has the authority to give advisory opinions by virtue of
Article 65 of its Statute, paragraph 1 of which reads as follows:

“The Court may give an advisory opinion on any legal question at
the request of whatever body may be authorized by or in accordance
with the Charter of the United Nations to make such a request.”

It is also stated, in Article 96, paragraph 2, of the Charter that the

“specialized agencies, which may at any time be so authorized by the
General Assembly, may also request advisory opinions of the Court
on legal questions arising within the scope of their activities”.

Consequently, three conditions must be satisfied in order to found the
jurisdiction of the Court when a request for an advisory opinion is sub-
mitted to it by a specialized agency: the agency requesting the opinion
must be duly authorized, under the Charter, to request opinions from the

9
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 72

Court; the opinion requested must be on a legal question; and this ques-
tion must be one arising within the scope of the activities of the request-
ing agency (cf. Application for Review of Judgement No. 273 of the
United Nations Administrative Tribunal, Advisory Opinion, I.C_J. Reports
1982, pp. 333-334).

11. Where the WHO is concerned, the above-mentioned texts are
reflected in two other provisions, to which World Health Assembly reso-
lution WHA46.40 expressly refers in paragraph 1 of its operative part.
These are, on the one hand, Article 76 of that Organization’s Constitu-
tion, under which:

“Upon authorization by the General Assembly of the United
Nations or upon authorization in accordance with any agreement
between the Organization and the United Nations, the Organization
may request the International Court of Justice for an advisory
opinion on any legal question arising within the competence of the
Organization.”

And on the other hand, paragraph 2 of Article X of the Agreement of
10 July 1948 between the United Nations and the WHO, under which:

“The General Assembly authorizes the World Health Organiza-
tion to request advisory opinions of the International Court of Jus-
tice on legal questions arising within the scope of its competence
other than questions concerning the mutual relationships of the
Organization and the United Nations or other specialized agencies.”

This agreement was approved by the United Nations General Assembly
on 15 November 1947 (resolution 124 (1])) and by the World Health
Assembly on 10 July 1948 (resolution [WHA1.102]).

12. There is thus no doubt that the WHO has been duly authorized, in
accordance with Article 96, paragraph 2, of the Charter, to request advi-
sory opinions of the Court. The first condition which must be met in order
to found the competence of the Court in this case is thus fulfilled. More-
over, this point has not been disputed; and the Court has in the past
agreed to deal with a request for an advisory opinion submitted by the
WHO (see Interpretation of the Agreement of 25 March 1951 between the
WHO and Egypt, Advisory Opinion, I. C.J. Reports 1980, pp. 73 et seq.).

13. However, during both the written and oral proceedings, some
States have disputed whether the other conditions necessary for the juris-
diction of the Court have been met in the present case. It has been con-
tended that the question before the Court is an essentially political one,

10
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 73

and also that it goes beyond the scope of the WHO’s proper activities,
which would in limine have deprived the Organization itself of any com-
petence to seise the Court of it.

14. Further, various arguments have been put forward for the purpose
of persuading the Court to use the discretionary power it possesses under
Article 65, paragraph 1, of the Statute, to decline to give the opinion
sought. The Court can however only exercise this discretionary power if
it has first established that it has jurisdiction in the case in question; if the
Court lacks jurisdiction, the question of exercising its discretionary power
does not arise.

15. The Court must therefore first satisfy itself that the advisory
opinion requested does indeed relate to a “legal question” within the
meaning of its Statute and the United Nations Charter.

The Court has already had occasion to indicate that questions

“framed in terms of law and rais[ing] problems of international law
... are by their very nature susceptible of a reply based on law...
[and] appear . . . to be questions of a legal character” (Western
Sahara, Advisory Opinion, I C.J. Reports 1975, p. 18, para. 15).

16. The question put to the Court by the World Health Assembly does
in fact constitute a legal question, as the Court is requested to rule on
whether,

“in view of the health and environmental effects, . . . the use of
nuclear weapons by a State in war or other armed conflict [would] be
a breach of its obligations under international law including the
WHO Constitution”.

To do this, the Court must identify the obligations of States under the
rules of law invoked, and assess whether the behaviour in question con-
forms to those obligations, thus giving an answer to the question posed
based on law.

The fact that this question also has political aspects, as, in the nature
of things, is the case with so many questions which arise in international
life, does not suffice to deprive it of its character as a “legal question” and
to “deprive the Court of a competence expressly conferred on it by its
Statute” (Application for Review of Judgement No. 158 of the United
Nations Administrative Tribunal, Advisory Opinion, C.J. Reports 1973,
p. 172, para. 14). Whatever its political aspects, the Court cannot refuse
to admit the legal character of a question which invites it to discharge an
essentially judicial task, namely, an assessment of the legality of the pos-
sible conduct of States with regard to the obligations imposed upon them

11
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 74

by international law (cf. Conditions of Admission of a State to Member-
ship in the United Nations (Article 4 of Charter), Advisory Opinion,
1948, I.C.J. Reports 1947-1948, pp. 61-62; Competence of the General
Assembly for the Admission of a State to the United Nations, Advisory
Opinion, .C.J. Reports 1950, pp. 6-7; Certain Expenses of the United
Nations (Article 17, paragraph 2, of the Charter), Advisory Opinion,
LC.J. Reports 1962, p. 155).

Furthermore, as the Court said in the Opinion it gave in 1980 concern-
ing the Interpretation of the Agreement of 25 March 1951 between the
WHO and Egypt:

“Indeed, in situations in which political considerations are promi-
nent it may be particularly necessary for an international organiza-
tion to obtain an advisory opinion from the Court as to the legal
principles applicable with respect to the matter under debate, espe-
cially when these may include the interpretation of its constitution.”
(Z C.J. Reports 1980, p. 87, para. 33.)

17. The Court also finds that the political nature of the motives which
may be said to have inspired the request and the political implications
that the opinion given might have are of no relevance in the establish-
ment of its jurisdiction to give such an opinion.

* *

18. The Court will now seek to determine whether the advisory opinion
requested by the WHO relates to a question which arises “within the
scope of [the] activities” of that Organization, in accordance with
Article 96, paragraph 2, of the Charter.

The Court notes that this third condition to which its advisory func-
tion is subject is expressed in slightly different terms in Article X, para-
graph 2, of the Agreement of 10 July 1948 — which refers to questions
arising within the scope of the WHO’s “competence” — and in Article 76
of the WHO Constitution — which refers to questions arising “within the
competence” of the Organization. However, it considers that, for the pur-
poses of this case, no point of significance turns on the different formu-
lations.

19. In order to delineate the field of activity or the area of competence
of an international organization, one must refer to the relevant rules of
the organization and, in the first place, to its constitution. From a formal
standpoint, the constituent instruments of international organizations are
multilateral treaties, to which the well-established rules of treaty interpre-
tation apply. As the Court has said with respect to the Charter:

“On the previous occasions when the Court has had to interpret
the Charter of the United Nations, it has followed the principles and
rules applicable in general to the interpretation of treaties, since it

12
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 75

has recognized that the Charter is a multilateral treaty, albeit a
treaty having certain special characteristics.” (Certain Expenses of
the United Nations (Article 17, paragraph 2, of the Charter), Advi-
sory Opinion, I.C.J. Reports 1962, p. 157.)

But the constituent instruments of international organizations are also
treaties of a particular type; their object is to create new subjects of law
endowed with a certain autonomy, to which the parties entrust the task
of realizing common goals. Such treaties can raise specific problems of
interpretation owing, inter alia, to their character which is conventional
and at the same time institutional; the very nature of the organization
created, the objectives which have been assigned to it by its founders, the
imperatives associated with the effective performance of its functions, as
well as its own practice, are all elements which may deserve special atten-
tion when the time comes to interpret these constituent treaties.

According to the customary rule of interpretation as expressed in
Article 31 of the 1969 Vienna Convention on the Law of Treaties, the
terms of a treaty must be interpreted “in their context and in the light
of its object and purpose” and there shall be

“taken into account, together with the context:

(b) any subsequent practice in the application of the treaty which
establishes the agreement of the parties regarding its interpreta-
tion”.

The Court has had occasion to apply this rule of interpretation several
times (see Arbitral Award of 31 July 1989 (Guinea-Bissau v. Senegal),
Judgment, LC.J. Reports 1991, pp. 69-70, para. 48; Land, Island and
Maritime Frontier Dispute (El Salvador/Honduras: Nicaragua interven-
ing), Judgment, I.C.J. Reports 1992, pp. 582-583, para. 373, and p. 586,
para. 380; Territorial Dispute (Libyan Arab Jamahiriya/Chad}, Judg-
ment, I.C.J. Reports 1994, pp. 21-22, para. 41; Maritime Delimitation
and Territorial Questions between Qatar and Bahrain (Qatar v. Bah-
rain), Jurisdiction and Admissibility, Judgment, I C.J. Reports 1995,
p. 18, para. 33); it will also apply it in this case for the purpose of deter-
mining whether, according to the WHO Constitution, the question to
which it has been asked to reply arises “within the scope of [the] activi-
ties” of that Organization.

*

20. The WHO Constitution was adopted and opened for signature on
22 July 1946; it entered into force on 7 April 1948 and was amended in
1960, 1975, 1977, 1984 and 1994.

The functions attributed to the Organization are listed in 22 subpara-
graphs (subparagraphs (a) to {v)) in Article 2 of its Constitution. None
of these subparagraphs expressly refers to the legality of any activity

13
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 76

hazardous to health; and none of the functions of the WHO is dependent
upon the legality of the situations upon which it must act. Moreover, it is
stated in the introductory sentence of Article 2 that the Organization dis-
charges its functions “in order to achieve its objective”. The objective of
the Organization is defined in Article 1 as being “the attainment by all
peoples of the highest possible level of health”. As for the Preamble to
the Constitution, it sets out various principles which the States parties
“declare, in conformity with the Charter of the United Nations, .. . [to
be] basic to the happiness, harmonious relations and security of all
peoples”: hence, it is stated therein, inter alia, that “[t]he enjoyment of
the highest attainable standard of health is one of the fundamental rights
of every human being” and that “[t]he health of all peoples is fundamen-
tal to the attainment of peace and security”; it is further indicated, at the
end of the Preamble that,

“for the purpose of co-operation among themselves and with others
to promote and protect the health of all peoples, the Contracting

Parties ... establish... the ... Organization . . . as a specialized
agency within the terms of Article 57 of the Charter of the United
Nations”.

21. Interpreted in accordance with their ordinary meaning, in their
context and in the light of the object and purpose of the WHO Constitu-
tion, as well as of the practice followed by the Organization, the provi-
sions of its Article 2 may be read as authorizing the Organization to deal
with the effects on health of the use of nuclear weapons, or of any other
hazardous activity, and to take preventive measures aimed at protecting
the health of populations in the event of such weapons being used or such
activities engaged in.

The question put to the Court in the present case relates, however, not
to the effects of the use of nuclear weapons on health, but to the /egality
of the use of such weapons in view of their health and environmental
effects. Whatever those effects might be, the competence of the WHO to
deal with them is not dependent on the legality of the acts that caused
them. Accordingly, it does not seem to the Court that the provisions of
Article 2 of the WHO Constitution, interpreted in accordance with the
criteria referred to above, can be understood as conferring upon the
Organization a competence to address the legality of the use of nuclear
weapons, and thus in turn a competence to ask the Court about that.

22. World Health Assembly resolution WHA46.40, by which the Court
has been seised of this request for an opinion, expressly refers, in its Pre-
amble, to the functions indicated under subparagraphs (a),(k),(p} and
(v) of Article 2 under consideration. These functions are defined as:

“{a) to act as the directing and co-ordinating authority on interna-
tional health work;

14
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 77

(k) to propose conventions, agreements and regulations, and make
recommendations with respect to international health matters
and to perform such duties as may be assigned thereby to the
Organization and are consistent with its objective;

(p) to study and report on, in co-operation with other specialized
agencies where necessary, administrative and social techniques
affecting public health and medical care from preventive and
curative points of view, including hospital services and social
security ;

{and}
(v) generally to take all necessary action to attain the objective of
the Organization.”

In the view of the Court, none of these functions has a sufficient connec-
tion with the question before it for that question to be capable of
being considered as arising “within the scope of [the] activities” of the
WHO. The causes of the deterioration of human health are numerous
and varied; and the legal or illegal character of these causes is essen-
tially immaterial to the measures which the WHO must in any case
take in an attempt to remedy their effects. In particular, the legality or
illegality of the use of nuclear weapons in no way determines the spe-
cific measures, regarding health or otherwise (studies, plans, procedures,
etc.), which could be necessary in order to seek to prevent or cure some
of their effects. Whether nuclear weapons are used legally or illegally,
their effects on health would be the same. Similarly, while it is probable
that the use of nuclear weapons might seriously prejudice the WHO's
material capability to deliver all the necessary services in such an event-
uality, for example, by making the affected areas inaccessible, this does
not raise an issue falling within the scope of the Organization’s activities
within the meaning of Article 96, paragraph 2, of the Charter. The ref-
erence in the question put to the Court to the health and environmental
effects, which according to the WHO the use of a nuclear weapon will
always occasion, does not make the question one that falls within the
WHO'S functions.

23. However, in its Preamble, resolution WHA46.40 refers to “pri-
mary prevention” in the following terms:

“Recalling that primary prevention is the only appropriate means
to deal with the health and environmental effects of the use of
nuclear weapons’;

2 See Effects of Nuclear War on Health and Health Services (2nd ed.), Geneva,
WHO, 1987.

15
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 78

Realizing that primary prevention of the health hazards of nuclear
weapons requires clarity about the status in international law of
their use, and that over the last 48 years marked differences of
opinion have been expressed by Member States about the lawfulness
of the use of nuclear weapons;

EE]

The document entitled Effects of Nuclear War on Health and Health
Services, to which the Preamble refers, is a report prepared in 1987 by the
Management Group created by the Director-General of the WHO in
pursuance of World Health Assembly resolution WHA36.28; this report
updates another report on the same topic, which had been prepared in
1983 by an international committee of experts in medical sciences and
public health, and whose conclusions had been approved by the Assem-
bly in its above-mentioned resolution. As several States have observed
during the present proceedings, the Management Group does indeed
emphasize in its 1987 report that “the only approach to the treatment of
health effects of nuclear warfare is primary prevention, that is, the pre-
vention of nuclear war” (Summary, p. 5, para. 7). However, the Group
states that “it is not for [it] to outline the political steps by which this
threat can be removed or the preventive measures to be implemented”
(ibid., para. 8); and the Group concludes:

“However, WHO can make important contributions to this pro-
cess by systematically distributing information on the health conse-
quences of nuclear warfare and by expanding and intensifying inter-
national cooperation in the field of health.” (Jbid., para. 9.)

24. The WHO could only be competent to take those actions of “pri-
mary prevention” which fall within the functions of the Organization as
defined in Article 2 of its Constitution. In consequence, the references to
this type of prevention. which are made in the Preamble to resolution
WHA46.40 and the link there suggested with the question of the legality
of the use of nuclear weapons do not affect the conclusions reached by
the Court in paragraph 22 above.

25. The Court need hardly point out that international organizations
are subjects of international law which do not, unlike States, possess a
general competence. International organizations are governed by the
“principle of speciality”, that is to say, they are invested by the States
which create them with powers, the limits of which are a function of the
common interests whose promotion those States entrust to them. The
Permanent Court of International Justice referred to this basic principle
in the following terms:

“As the European Commission is not a State, but an international
institution with a special purpose, it only has the functions bestowed

16
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 79

upon it by the Definitive Statute with a view to the fulfilment of that
purpose, but it has power to exercise these functions to their full
extent, in so far as the Statute does not impose restrictions upon it.”
(Jurisdiction of the European Commission of the Danube, Advisory
Opinion, P.C.IT., Series B, No. 14, p. 64.)

The powers conferred on international organizations are normally the
subject of an express statement in their constituent instruments. Never-
theless, the necessities of international life may point to the need for
organizations, in order to achieve their objectives, to possess subsidiary
powers which are not expressly provided for in the basic instruments
which govern their activities. It is generally accepted that international
organizations can exercise such powers, known as “implied” powers. As
far as the United Nations is concerned, the Court has expressed itself in
the following terms in this respect:

“Under international law, the Organization must be deemed to
have those powers which, though not expressly provided in the
Charter, are conferred upon it by necessary implication as being
essential to the performance of its duties. This principle of law was
applied by the Permanent Court of International Justice to the Inter-
national Labour Organization in its Advisory Opinion No. 13
of July 23rd, 1926 (Series B, No. 13, p. 18), and must be applied to
the United Nations.” (Reparation for Injuries Suffered in the Service
of the United Nations, Advisory Opinion, L.C.J. Reports 1949,
pp. 182-183; cf. Effect of Awards of Compensation Made by the
United Nations Administrative Tribunal, Advisory Opinion, LCI.
Reports 1954, p. 57.)

In the opinion of the Court, to ascribe to the WHO the competence to
address the legality of the use of nuclear weapons — even in view of their
health and environmental effects — would be tantamount to disregarding
the principle of speciality; for such competence could not be deemed a
necessary implication of the Constitution of the Organization in the light
of the purposes assigned to it by its member States.

26. The World Health Organization is, moreover, an international
organization of a particular kind. As indicated in the Preamble and con-
firmed by Article 69 of its Constitution, “the Organization shall be
brought into relation with the United Nations as one of the specialized
agencies referred to in Article 57 of the Charter of the United Nations”.
Article 57 of the Charter defines “specialized agencies” as follows:

“1. The various specialized agencies, established by intergovern-
mental agreement and having wide international responsibilities, as
defined in their basic instruments, in economic, social, cultural, edu-
cational, health, and related fields, shall be brought into relationship
with the United Nations in accordance with the provisions of
Article 63.

17
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 80

2. Such agencies thus brought into relationship with the United

299

Nations are hereinafter referred to as ‘specialized agencies’.
Article 58 of the Charter reads:

“The Organization shall make recommendations for the co-ordi-
nation of the policies and activities of the specialized agencies.”

Article 63 of the Charter then provides:

“1. The Economic and Social Council may enter into agreements
with any of the agencies referred to in Article 57, defining the terms
on which the agency concerned shall be brought into relationship
with the United Nations. Such agreements shall be subject to
approval by the General Assembly.

2. It may co-ordinate the activities of the specialized agencies
through consultation with and recommendations to such agencies
and through recommendations to the General Assembly and to the
Members of the United Nations.”

As these provisions demonstrate, the Charter of the United Nations laid
the basis of a “system” designed to organize international co-operation in
a coherent fashion by bringing the United Nations, invested with powers
of general scope, into relationship with various autonomous and comple-
mentary organizations, invested with sectorial powers. The exercise of
these powers by the organizations belonging to the “United Nations sys-
tem” is co-ordinated, notably, by the relationship agreements concluded
between the United Nations and each of the specialized agencies. In the
case of the WHO, the agreement of 10 July 1948 between the United
Nations and that Organization actually refers to the WHO Constitution
in the following terms in Article I:

“The United Nations recognizes the World Health Organization
as the specialized agency responsible for taking such action as may
be appropriate under its Constitution for the accomplishment of the
objectives set forth therein.”

It follows from the various instruments mentioned above that the
WHO Constitution can only be interpreted, as far as the powers con-
ferred upon that Organization are concerned, by taking due account not
only of the general principle of speciality, but also of the logic of the
overall system contemplated by the Charter. If, according to the rules on
which that system is based, the WHO has, by virtue of Article 57 of the
Charter, “wide international responsibilities”, those responsibilities are
necessarily restricted to the sphere of public “health” and cannot encroach
on the responsibilities of other parts of the United Nations system. And
there is no doubt that questions concerning the use of force, the regula-
tion of armaments and disarmament are within the competence of the
United Nations and lie outside that of the specialized agencies. Besides,
any other conclusion would render virtuaily meaningless the notion of a
specialized agency; it is difficult to imagine what other meaning that

18
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 81

notion could have if such an organization need only show that the use of
certain weapons could affect its objectives in order to be empowered to
concern itself with the legality of such use. It is therefore difficult to
maintain that, by authorizing various specialized agencies to request
opinions from the Court under Article 96, paragraph 2, of the Charter,
the General Assembly intended to allow them to seise the Court of ques-
tions belonging within the competence of the United Nations.

For all these reasons, the Court considers that the question raised in
the request for an advisory opinion submitted to it by the WHO does not
arise “within the scope of [the] activities” of that Organization as defined
by its Constitution.

*

27. A consideration of the practice of the WHO bears out these con-
clusions. None of the reports and resolutions referred to in the Preamble
to World Health Assembly resolution WHA46.40 is in the nature of a
practice of the WHO in regard to the legality of the threat or use of
nuclear weapons. The Report of the Director-General (doc. A46/30),
referred to in the third paragraph of the Preamble, the aforementioned
resolutions WHA34.38 and WHA36.28, as well as resolution WHA40.24,
all of which are referred to in the fourth paragraph, as well as the above-
mentioned report of the Management Group of 1987 to which reference
is made in the fifth and seventh paragraphs, deal exclusively, in the case
of the first, with the health and environmental effects of nuclear weap-
ons, and in the case of the remainder, with the effects of nuclear weapons
on health and health services. As regards resolutions WHA42.26 and
WHA45.31, referred to in the sixth paragraph of the Preamble to resolu-
tion WHA46.40, the first concerns the WHO’s contribution to interna-
tional efforts towards sustainable development and the second deals with
the effects on health of environmental degradation. None of these reports
and resolutions deals with the legality of the use of nuclear weapons.

Resolution WHA46.40 itself, adopted, not without opposition, as soon
as the question of the legality of the use of nuclear weapons was raised at
the WHO, could not be taken to express or to amount on its own to a
practice establishing an agreement between the members of the Organiza-
tion to interpret its Constitution as empowering it to address the question
of the legality of the use of nuclear weapons.

Nowhere else does the Court find any practice of this kind. In particu-
lar, such a practice cannot be inferred from isolated passages of certain
resolutions of the World Health Assembly cited during the present pro-
ceedings, such as resolution WHA15.51 on the role of the physician in
the preservation and development of peace, resolution WHA22.58 con-
cerning co-operation between the WHO and the United Nations in
regard to chemical and bacteriological weapons and the effects of their

19
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 82

possible use, and resolution WHA42.24 concerning the embargo placed
on medical supplies for political reasons and restrictions on their move-
ment. The Court has also noted that the WHO regularly takes account of
various rules of international law in the exercise of its functions; that it
participates in certain activities undertaken in the legal sphere at the
international level — for example, for the purpose of drawing up an
international code of practice on transboundary movements of radio-
active waste; and that it participates in certain international conferences
for the progressive development and codification of international law.
That the WHO, as a subject of international law, should be led to apply
the rules of international law or concern itself with their development is
in no way surprising; but it does not follow that it has received à man-
date, beyond the terms of its Constitution, itself to address the legality
or illegality of the use of weaponry in hostilities.

*

28. It remains to be considered whether the insertion of the words
“including the WHO Constitution” in the question put to the Court
(which essentially seeks an opinion on the legality of the use of nuclear
weapons in general) could allow it to offer an opinion on the legality of
the use of nuclear weapons by reference to the passage in the question
concerning the WHO Constitution. The Court must answer in the nega-
tive. Indeed, the WHO is not empowered to seek an opinion on the inter-
pretation of its Constitution in relation to matters outside the scope of its
functions.

*  %

29. Other arguments have nevertheless been put forward in the pro-
ceedings to found the jurisdiction of the Court in the present case.

It has thus been argued that World Health Assembly resolution
WHA46.40, having been adopted by the requisite majority, “must be pre-
sumed to have been validly adopted” (cf. Legal Consequences for States
of the Continued Presence of South Africa in Namibia (South West
Africa) notwithstanding Security Council Resolution 276 (1970), Advi-
sory Opinion, .C.J. Reports 1971, p. 22, para. 20). The Court would
observe in this respect that the question whether a resolution has been
duly adopted from a procedural point of view and the question whether
that resolution has been adopted intra vires are two separate issues. The
mere fact that a majority of States, in voting on a resolution, have com-
plied with all the relevant rules of form cannot in itself suffice to remedy
any fundamental defects, such as acting ultra vires, with which the resolu-
tion might be afflicted.

As the Court has stated, “each organ must, in the first place at least,
determine its own jurisdiction” (Certain Expenses of the United Nations

20
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 83

(Article 17, paragraph 2, of the Charter), Advisory Opinion, I. C.J.
Reports 1962, p. 168). It was therefore certainly a matter for the World
Health Assembly to decide on its competence — and, thereby, that of the
WHO — to submit a request to the Court for an advisory opinion on the
question under consideration, having regard to the terms of the Constitu-
tion of the Organization and those of the Agreement of 10 July 1948
bringing it into relationship with the United Nations. But likewise it is
incumbent on the Court to satisfy itself that the conditions governing its
own competence to give the opinion requested are met; through the ref-
erence made, respectively, by Article 96, paragraph 2, of the Charter to
the “scope of [the] activities” of the Organization and by Article X, para-
graph 2, of the Agreement of 10 July 1948 to its “competence”, the Court
also finds itself obliged, in the present case, to interpret the Constitution
of the WHO.

The exercise of the functions entrusted to the Court under Article 65,
paragraph 1, of its Statute requires it to furnish such an interpretation,
independently of any operation of the specific recourse mechanism which
Article 75 of the WHO Constitution reserves for cases in which a ques-
tion or dispute arises between States concerning the interpretation or
application of that instrument; and in doing so the Court arrives at dif-
ferent conclusions from those reached by the World Health Assembly
when it adopted resolution WHA46.40.

*

30. Nor can the Court accept the argument that the General Assembly
of the United Nations, as the source from which the WHO derives its
power to request advisory opinions, has, in its resolution 49/75 K, con-
firmed the competence of that organization to request an opinion on the
question submitted to the Court. In the last preambular paragraph of
that resolution, the General Assembly

. “[welcomed] resolution 46/40 of 14 May 1993 of the Assembly of the
World Health Organization, in which the organization requested the
International Court of Justice to give an advisory opinion on whether
the use of nuclear weapons by a State in war or other armed conflict
would be a breach of its obligations under international law, includ-
ing the Constitution of the World Health Organization”.

In expressing this opinion, the General Assembly clearly reflected the
wish of a majority of States that the Assembly should lend its political
support to the action taken by the WHO, which it welcomed. However,
the Court does not consider that, in doing so, the General Assembly
meant to pass upon the competence of the WHO to request an opinion
on the question raised. Moreover, the General Assembly could evidently

21
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 84

not have intended to disregard the limits within which Article 96, para-
graph 2, of the Charter allows it to authorize the specialized agencies
to request opinions from the Court — limits which were reaffirmed in
Article X of the relationship agreement of 10 July 1948.

31. Having arrived at the view that the request for an advisory opinion
submitted by the WHO does not relate to a question which arises “within
the scope of [the] activities” of that Organization in accordance with
Article 96, paragraph 2, of the Charter, the Court finds that an essential
condition of founding its jurisdiction in the present case is absent and
that it cannot, accordingly, give the opinion requested. Consequently, the
Court is not called upon to examine the arguments which were laid
before it with regard to the exercise of its discretionary power to give an
opinion.

32. For these reasons,
THE Court,

By eleven votes to three,

Finds that it is not able to give the advisory opinion which was
requested of it under World Health Assembly resolution WHA46.40
dated 14 May 1993.

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,
Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin, Ferrari
Bravo, Higgins;

AGAINST: Judges Shahabuddeen, Weeramantry, Koroma.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eighth day of July, one thousand nine
hundred and ninety-six, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Secretary-General
of the United Nations and the Director-General of the World Health
Organization, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

22
USE OF NUCLEAR WEAPONS (ADVISORY OPINION) 85

Judges RANJEVA and FERRARI BRAVO append declarations to the Advi-
sory Opinion of the Court.

Judge Opa appends a separate opinion to the Advisory Opinion of the
Court.

Judges SHAHABUDDEEN, WEERAMANTRY and KOROMA append dissent-
ing opinions to the Advisory Opinion of the Court.

(Initialled) M.B.
(Initialled) E.V.O.

23
